Citation Nr: 1734966	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  13-29 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.


FINDING OF FACT

The Veteran's bilateral hearing loss is not etiologically linked to her active duty service.



CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 1154, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.307, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran served on active duty from May 1981 through November 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by a Department of Veterans Affairs (VA) Regional Office.

The Veteran claims she is entitled to service connection for bilateral hearing loss due to acoustic trauma she experienced while she was on active duty.  Military personnel files indicate she served aboard the USS Shenandoah, worked security, and completed her .45 caliber rifle qualification.  As such, in-service noise exposure is conceded.

The Board thus turns to the dispositive issue of nexus.

Audiometric testing conducted during the Veteran's induction examination recorded the following puretone thresholds:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
5
0
10
20
LEFT
15
0
0
5
10

This test did not indicate the Veteran had hearing loss in either ear for VA purposes.

The Veteran underwent audiometric testing during her October 1988 separation examination and recorded the following puretone thresholds:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
0
5
15
20
LEFT
5
0
0
20
20

This test also did not indicate the Veteran had hearing loss in either ear for VA purposes.  However, the Veteran's hearing acuity in the left ear did decrease from entrance to separation at 3000 and 4000 Hz.

In August 2008, the Veteran underwent private medical treatment for her hearing loss.  Audiometric testing revealed the following results:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
25
35
45
LEFT
10
5
10
25
30

These results indicate the Veteran had hearing loss for VA purposes in her right ear, but not her left ear.  The audiologist opined the Veteran's sensioneural hearing loss may be related to noise exposure or her history of cranial surgery.  The language the audiologist used in his opinion ("may be"), without other supporting clinical data or rationale, is generally too speculative to establish a causal relationship.  See Bloom v. West, 12 Vet. App. 185, 186-87 (1999).  The Board finds this opinion lacks probative value because the speculative opinion is not supported by other clinical data.


The Veteran underwent private audiometric testing again in March 2011.  The results were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
20
30
40
50
LEFT
5
5
5
25
40

These tests show the Veteran had hearing loss bilaterally for VA purposes.  However, no nexus opinion was included in the report.

Initially, the Board notes the Veteran did not have hearing loss for VA purposes until 2008 and 2011 in the right and left ear, respectively.  Thus, her disability was not factually shown during service and did not manifest to a compensable degree within one year of separation from service.  There is also no continuity of symptomatology, as there is no evidence the Veteran complained of or was treated for hearing loss prior to 2008, approximately 20 years after separation from service.

The Veteran was afforded a VA examination in May 2012.  The examiner noted the Veteran did not have hearing loss for VA purposes in either ear at the time she separated from service.  The examiner opined that "[b]ecause noise affects hearing when the noise occurs and does not have a continuing or progressive effect, any hearing loss [the Veteran] now has occurred subsequent to retirement."  Further, when evaluating the Veteran's tinnitus, the examiner opined "most likely there was outer hair cell damage that triggered the tinnitus but the outer hair cell damage was not severe enough to have caused hearing loss."  As such, the examiner determined it was less likely than not that the Veteran's bilateral hearing loss was related to her active duty service.  The Board finds this opinion to be of great probative value because, after examining the Veteran and her claims file, the examiner explained noise trauma impacts hearing at the time of trauma and is not progressive.

Although the Veteran underwent further audiometric testing, none of these medical records provides a nexus statement connecting her currently diagnosed bilateral hearing loss to her active duty service.

The Veteran and her representative have argued that the same noise trauma that caused her tinnitus, for which she is service connected, also caused her hearing loss.  However, the May 2012 VA examiner explained that there was enough outer hair cell damage to cause tinnitus, but not enough to cause bilateral hearing loss.

The Veteran's lay statements and testimony have been considered in this decision.  However, as a layperson, the Veteran is without the appropriate medical training and expertise to offer an opinion on a medical matter, including the diagnosis or etiology of a specific disability.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Thus, service connection for bilateral hearing loss is not warranted.  In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, since the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD		A. Parsons, Associate Counsel

Copy Mailed To: Robert W. Gillikin, II, Attorney



Department of Veterans Affairs


